DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Election/Restrictions

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a battery thermal management system for an air vehicle, classified in H01M 10/63.
II. Claims 16-20, drawn to a method for controlling a thermal management system for an air vehicle, classified in F28F 27/02.

4.	The inventions are independent or distinct, each from the other because:
5.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of Invention II does not require the presence of a battery, as is required by the product of Invention I, and the process of using Invention II can be practiced with a materially different product not requiring a battery.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
7.	Regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references for independent and distinct inventions would increase proportionally.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

8.	This application contains claims directed to the following patentably distinct species:
	If Group I is elected, an election of Species must be made in both Species I AND Species II below, and one of each corresponding sub-species
	Species I-a: (Claim 8) drawn to the controller is operatively connected to at least one of the first flow restrictor and/or the second flow restrictor, wherein if an expected fluid temperature of fluid in the second heat exchange circuit at least one of (i) exceeds a pre-determined maximum threshold and/or (ii) is below a pre-determined minimum threshold, the controller is configured and adapted to command at least one of the first flow restrictor and/or the second flow restrictor at least partially closed.
Species I-b: (Claim 9) drawn to the controller is operatively connected to at least one of the first flow restrictor and/or the second restrictor, wherein if an expected fluid temperature of fluid in the second heat exchange circuit at or below a pre-determined maximum threshold or is at or above a pre-determined minimum threshold, the controller is configured and adapted to command at least one of the first flow restrictor and/or the second flow restrictor at least partially open.

Species II-a: (Claims 10-12) drawn to a bypass circuit extending from the second heat exchange circuit upstream of the heat exchanger and reconnecting to an outlet side of the second heat exchange circuit downstream from the heat exchanger, wherein, when the second flow restrictor is at least partially closed on the second heat exchange circuit, fluid flow is diverted to the bypass circuit.
	Sub-species II-a-1: (Claim 11) wherein the bypass circuit includes a bypass flow restrictor, wherein, when the second flow restrictor is at least partially closed on the second heat exchange circuit, the controller is configured and adapted to command the bypass flow restrictor at least partially open.
	Sub-species II-a-2: (Claim 12) wherein the bypass circuit includes a bypass flow restrictor, wherein, when the second flow restrictor is at least partially open on the second heat exchange circuit, the controller is configured and adapted to command the bypass flow restrictor at least partially closed.

Species II-b: (Claims 13-15): drawn to a bypass circuit extending from the first heat exchange circuit upstream of the heat exchanger and reconnecting to an outlet side of the first heat exchange circuit downstream from the heat exchanger, wherein, when the first flow restrictor is at least partially closed on the first heat exchange circuit, fluid flow is diverted to the bypass circuit.
	Sub-species II-b-1: (Claim 14) wherein the bypass circuit includes a bypass flow restrictor, wherein, when the first flow restrictor is at least partially closed on the first heat exchange circuit, the controller is configured and adapted to command the bypass flow restrictor at least partially open.
Sub-species II-b-2: (Claim 15) wherein the bypass circuit includes a bypass flow restrictor, wherein, when the first flow restrictor is at least partially open on the first heat exchange circuit, the controller is configured and adapted to command the bypass flow restrictor at least partially closed.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the Claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	A telephone call was not made to request an oral election to the above restriction requirement, and did not result in an election being made.

11.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725